Citation Nr: 1538714	
Decision Date: 09/10/15    Archive Date: 09/18/15

DOCKET NO.  13-25 208A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased disability rating (or evaluation) in excess of 10 percent for service-connected residuals of a right eye injury with photophobia (a right eye disability).

2.  Entitlement to service connection for migraines (also claimed as glass intensity on bone of face and nausea), to include as secondary to service-connected right eye disability.

3.  Entitlement to service connection for a disorder manifesting in imbalance, dizziness, and incoordination (adjudicated as peripheral vestibular disorder), to include as secondary to service-connected right eye disability.

4.  Entitlement to service connection for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	Lloyd A. Pont, Attorney


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from June 1980 to May 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2008, September 2012, and March 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Augusta, Maine and Detroit, Michigan, respectively.  Jurisdiction over this claim is currently with the RO in Detroit, Michigan.

This appeal was processed using both the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future review of this Veteran's case should take into consideration the existence of this electronic record.

With regard to representation, the Veteran is represented by the private attorney listed on the title page of this Remand, as reflected in a July 2010 VA Form 21-22a, Appointment of Individual as Claimant's Representative.  A November 2014 letter indicated that a different private attorney is now the Veteran's representative.  In this regard, a power of attorney may be revoked at any time, and unless specifically noted otherwise, receipt of a new power of attorney constitutes a revocation of an existing power of attorney.  38 C.F.R. § 14.631(f)(1).  Here, however, a new VA Form 21-22a, Appointment of Individual as Claimant's Representative, is not of record.  The record does not otherwise indicate that the Veteran or the private attorney listed on the title page has revoked the power of attorney as identified on the July 2010 VA Form 21-22a.  As such, the Veteran is currently represented by the private attorney listed on the title page above until and unless the Veteran submits another VA Form 21-22a to properly appoint a new representative and/or the private attorney properly withdraws representation pursuant to 38 C.F.R. § 20.608(b).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).


REMAND

Increased Rating for a Right Eye Disability and Service Connection for Migraines and a Disorder Manifesting in Imbalance, Dizziness, and Incoordination

On a July 2010 VA Form 9, which perfected the appeal of service connection for migraines, the Veteran requested a Board hearing by live videoconference (Videoconference Board hearing).  In a July 2010 letter, the RO informed the Veteran of the options regarding a Board hearing and requested that he select one of the hearing options as listed in the letter.  The RO indicated that the Veteran will stay on the hearing waiting list unless he asks VA to withdraw the hearing.  To date, the Veteran has not provided a response to the July 2010 letter and has not withdrawn the request for a Videoconference Board hearing.

Pursuant to 38 C.F.R. § 20.700 (2015), a Board hearing for a claim on appeal will be granted to an appellant who requests one and is willing to appear in person.  See 38 U.S.C.A. § 7107 (West 2002) (pertaining specifically to hearings before the Board).  Under VA regulations, a request for a Board hearing may be withdrawn by an appellant at any time before the date of the hearing.  A request for a hearing may be withdrawn by an appellant's representative with the consent of the appellant.  See also 38 C.F.R. § 20.704(e) (2015).  

Also in this regard, VA liberally construed a September 2013 submission as an informal Substantive Appeal that perfected the appeals of an increased rating for a right eye disability and service connection for a disorder manifesting in imbalance, dizziness, and incoordination pursuant to an August 2013 Statement of the Case.  In the September 2013 submission (considered as an informal Substantive Appeal), the Veteran did not explicitly request a Board hearing regarding these issues (an increased rating for a right eye disability and service connection for a disorder manifesting in imbalance, dizziness, and incoordination) since a formal VA Form 9 was not completed; however, the Videoconference Board hearing, as clearly requested in the July 2010 VA Form 9, which perfected the appeal of service connection for migraines, demonstrates that the Veteran would likely elect a Board hearing for the issues perfected in the September 2013 informal Substantive Appeal.  As the Veteran has expressed a desire for a Board hearing (in the July 2010 Substantive Appeal, via VA Form 9), and because it is the RO which schedules Videoconference Board hearings, the Board will remand these issues to schedule the Veteran for a Videoconference Board hearing.

Residuals of a TBI

In a March 2013 rating decision, the RO denied service connection for residuals of a TBI.  In a September 2013 submission (also construed as an informal Substantive Appeal perfecting the appeals of an increased rating for a right eye disability and service connection for a disorder manifesting in imbalance, dizziness, and incoordination), the Veteran disagreed with the March 2013 rating decision.  The appeal of service connection for residuals of a TBI should be remanded to allow the RO to provide a Statement of the Case on this issue.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, the issue will be returned to the Board after issuance of the Statement of the Case only if perfected by the filing of a timely Substantive Appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1. Provide a Statement of the Case as to the issue of service connection for residuals of a TBI.  The Veteran must file a timely and adequate Substantive Appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b) (2015).  If a timely Substantive Appeal is not filed, the claim should not be certified to the Board.

2. After the completion of the above, schedule the Veteran for a Videoconference Board hearing to be held at the RO before a Veterans Law Judge of the Board in Washington, D.C., to address the issues of an increased rating for a right eye disability, and service connection for migraines and a disorder manifesting in imbalance, dizziness, and incoordination.  Send notice of the scheduled hearing to the Veteran and the appropriate representative, a copy of which should be associated with the electronic file.  After the hearing is conducted, or in the event the Veteran cancels the hearing or fails to report, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




